DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 103 in view of Bond, Eytchison, Eilam, and Redlich have been fully considered but are not persuasive.
Applicant argues in substance with respect to Bond that “the ERD un-provisions (detaches) the compute node in response to a detach request from the client,” and “While the ERD does track the duration of use of the compute node…the ERD does not use that duration in determining whether to un-provision the computed node.” Applicant further argues that “the duration is tracked but plays no role in determining whether to un-provision the compute node.” The Examiner respectfully disagrees. First, the Examiner notes that the rejection is not based on Bond alone. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Next, the Examiner respectfully submits that Applicant is arguing from a flawed premise. While it is true that ERD 420 tracks the duration for billing purposes, Bond also expressly teaches that “a detach request may also be invoked if the period of time allowed in the privileges for the grid client to use a resource expires.” See col. 12, lines 32-43. Note that a plain reading of Bond by a person of ordinary skill would indicate that these “invocations” of the detach requests happen internally to the ERD. For example, the immediate prior sentence describes that “A detach request may also be invoked if the external resource dispatcher does not detect a heartbeat 
Finally, the Examiner notes that construing the meaning of the claim language is hampered by the lack of antecedent basis and written description support for the “un-provisioning..in response to” step in the specification as filed. See the specification objection and rejection under 35 USC 112, first paragraph below for further details.
In light of the above, Applicant’s arguments cannot be held as persuasive and the rejections are maintained.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide antecedent basis for the term “un-provisioning” as used in independent claims 1, 6, and 9. While an applicant is not limited to the nomenclature used in the application as filed, the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import. See MPEP 608.01(o).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of independent claims 1, 6, and 9 newly recite “un-provisioning the provisioned compute node in response to the workload using the provisioned compute node for longer than the increased duration of the allocated time.” Applicant has not pointed out where this new language is supported, nor does there appear to be a written description of the limitation in the application as filed. For example, end-of-reservation processing appears to be described at paragraph [0075] of the instant specification as published, and although this paragraph describes adjusting a reservation to accommodate provisioning overhead and cleanup, nowhere is it described that the system un-provisions a compute node in response to a workload using the provisioned compute node for longer than the increased duration of the allocated time. In fact, the scenario described in paragraph [0075] runs contrary to the claim language because the cleanup happens during the increased allocated time (i.e., after the two hours, and during the 15-minute clean-up phase). The specification does not describe increasing the duration to and the workload continuing to use the workload for longer than that increased duration (i.e., using the workload after the clean-up phase). Moreover, the specification does not mention “un-provisioning” at all.
Additionally, even if it could somehow be demonstrated that the specification in some way implies the existence of the claimed features, this is not sufficient to demonstrate possession of the claimed invention. For functional claim limitations (such as the limitations at issue here), the specification must sufficiently identify how the invention achieves the claimed function, such as by describing the specific steps or computer programming used to implement the claimed function. In other words, the description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See MPEP 2161, 2161.01, and 2163. Given the paucity of discussion even mentioning the above features, there is plainly no sufficient discussion of how those features are achieved, and therefore the claims fail to comply with the written description requirement for at least this additional reason.
Any claim not specifically addressed above is rejected for inheriting the deficiencies of a parent claim upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bond (US Patent No. 7,584,274) in view of Eytchison (US Patent No. 6,363,434), Eilam (US Pub. No. 2007/0297350), and Redlich (US Pub. No. 2002/0138635).

Regarding claim 1, Bond shows a compute environment comprising: 
a processor (at least inherently disclosed as a necessary component of a computer-implemented system); and 
a computer-readable storage medium having stored therein instructions (at least inherently disclosed as a necessary component of a computer-implemented system) which, when executed by the processor, cause the processor to perform operations comprising: 
receiving instructions from an external compute environment separate from the compute environment (e.g., at an external resource dispatcher in a grid network, receiving a provisioning request from a grid management system in another grid network, which amounts to an instruction to provision resources corresponding to the request: see col. 7, lines 3-10; col. 10, lines 50-67; and col. 12, lines 1-17), wherein the received instructions comprise a specification of resources associated with a request for resources in the compute environment (e.g., where the request is a specification of resources since the system determines if there are sufficient resources to “meet the request” and whether the system can supply the “requested resource”: see col. 10, lines 50-67 and col. 12, lines 1-17), and wherein the compute environment has compute nodes available for provisioning and processing workload via use of 
provisioning a compute node in the compute environment based on the received instructions, the compute node to be managed by the processor to yield a provisioned compute node (see col. 10, lines 29-32 and 64-68, and col. 11, lines 14-29); and 
directing workload to the provisioned compute node, for processing (e.g., a scheduled job: see col. 11, lines 45-50); and
un-provisioning the provisioned compute node in response to the workload using the provisioned compute node for longer than the duration of the allocated time (“a detach request may also be invoked if the period of time allowed in the privileges for the grid client to use a resource expires”: see col. 12, lines 32-43).
Bond further shows an allocation time associated with the resources and a duration of the allocation time (e.g., “a period of time allowed in the privileges for the grid client to use a resource” which can “expire”: see col. 3, lines 31-42; col. 10, lines 29-32; col. 11, lines 14-29; and col. 12, lines 32-51) does not explicitly show that the specification of resources specifies the allocation time.
Eytchison shows a specification of resource that specifies an allocation time (e.g., a request reserving a time duration between a StartTime and EndTime for a future request execution, where the times are tracked and used to make a requested resource available again 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bond with the teachings of Eytchison in order to allow the system to accommodate requests for resources that are currently in use, but will be free by the time they are needed.
Bond in view of Eytchison does not explicitly show automatically increasing the duration of the allocation time to accommodate for provisioning overhead.
Eilam shows automatically increasing the duration of an allocation time to accommodate for provisioning overhead (e.g., by claiming a reserved resource at a construction time which is earlier than a desired start time for the reservation: see [0106]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Bond with the teachings of Eilam in order to “allow for sufficient time to construct the resource so that it is available at the desired start time” (see Eilam, [0106]).
Bond in view of Eytchison and Eilam does not explicitly show automatically increasing a duration of the allocation time to allow for clean up processes, and un-provisioning the provisioned compute node in response to the workload using the provisioned compute node for longer than the increased duration of the allocated time. 
Redlich shows automatically increasing a duration of an allocation time to allow for clean up processes (e.g., by (1) allocating a buffer of additional time to a timer associated with a resource reservation, to allow for processes to clean up resources being used by completing data transfers associated with those resources and (2) by allocating a greater timer value to intermediary resources than to endpoint resources: see [0132]-[0135]), and un-provisioning the increased duration of the allocated time (note that the resources are released upon timeout of the increased timer value: see [0133]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Bond with the teachings of Redlich in order to “ensure proper operation and maintenance” of the reserved resources (see Redlich, [0133] and [0135]).

Regarding claim 2, Bond shows the limitations of claim 1 as applied above, and further shows wherein the specification of resources includes automated failure handling and resource recovery (see Bond, col. 10, lines 37-49 and col. 11, lines 30-62).

Regarding claim 3, Bond shows the limitations of claim 1 as applied above, and further shows wherein compute environment includes any combination of compute, network, storage, license, and service resources (e.g., at least compute and storage resources in the form of processor and disk resources: see Bond, col. 6, line 58 to col. 7, line 2 and col. 9, line 58 to col. 10, line 12).

Regarding claim 4, Bond shows the limitations of claim 1 as applied above, and further shows wherein the processor communicates with the external compute environment (e.g., the communication including the request for additional resources, see Bond, col. 7, lines 3-10).

Regarding claim 5, Bond shows the limitations of claim 1 as applied above, and further shows wherein provisioning the compute node further comprises provisioning a resource 

Regarding claim 6, Bond shows a method of managing a compute environment, the method comprising: 
receiving instructions from an external compute environment separate from the compute environment (e.g., at an external resource dispatcher in a grid network, receiving a provisioning request from a grid management system in another grid network, which amounts to an instruction to provision resources corresponding to the request: see col. 7, lines 3-10; col. 10, lines 50-67; and col. 12, lines 1-17), wherein the received instructions comprise a specification of resources associated with a request for resources in the compute environment (e.g., where the request is a specification of resources since the system determines if there are sufficient resources to “meet the request” and whether the system can supply the “requested resource”: see col. 10, lines 50-67 and col. 12, lines 1-17), and wherein the compute environment has compute nodes available for provisioning and processing workload via use of the compute nodes managed at least in part by the processor (e.g., external resources 422, 424, and 426, which are managed at least partially by external resource dispatcher 420: see Fig. 4 and col. 9, lines 21-27); 
provisioning a compute node in the compute environment based on the received instructions, the compute node to be managed by the processor to 
directing workload to the provisioned compute node, for processing (e.g., a scheduled job: see col. 11, lines 45-50); and
un-provisioning the provisioned compute node in response to the workload using the provisioned compute node for longer than the duration of the allocated time (“a detach request may also be invoked if the period of time allowed in the privileges for the grid client to use a resource expires”: see col. 12, lines 32-43).
Bond further shows an allocation time associated with the resources and a duration of the allocation time (e.g., “a period of time allowed in the privileges for the grid client to use a resource” which can “expire”: see col. 3, lines 31-42; col. 10, lines 29-32; col. 11, lines 14-29; and col. 12, lines 32-51) does not explicitly show that the specification of resources specifies the allocation time.
Eytchison shows a specification of resource that specifies an allocation time (e.g., a request reserving a time duration between a StartTime and EndTime for a future request execution, where the times are tracked and used to make a requested resource available again when its reservation is ended: see col. 2, line 64 to col. 3, line 21 and col. 8, line 40 to col. 9, line 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bond with the teachings of Eytchison in order to allow the system to accommodate requests for resources that are currently in use, but will be free by the time they are needed.
explicitly show automatically increasing the duration of the allocation time to accommodate for provisioning overhead.
Eilam shows automatically increasing the duration of an allocation time to accommodate for provisioning overhead (e.g., by claiming a reserved resource at a construction time which is earlier than a desired start time for the reservation: see [0106]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Bond with the teachings of Eilam in order to “allow for sufficient time to construct the resource so that it is available at the desired start time” (see Eilam, [0106]).
Bond in view of Eytchison and Eilam does not explicitly show automatically increasing a duration of the allocation time to allow for clean up processes, and un-provisioning the provisioned compute node in response to the workload using the provisioned compute node for longer than the increased duration of the allocated time. 
Redlich shows automatically increasing a duration of an allocation time to allow for clean up processes (e.g., by (1) allocating a buffer of additional time to a timer associated with a resource reservation, to allow for processes to clean up resources being used by completing data transfers associated with those resources and (2) by allocating a greater timer value to intermediary resources than to endpoint resources: see [0132]-[0135]), and un-provisioning the provisioned compute node in response to the workload using the provisioned compute node for longer than the increased duration of the allocated time (note that the resources are released upon timeout of the increased timer value: see [0133]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Bond with the teachings of Redlich in order to “ensure proper operation and maintenance” of the reserved resources (see Redlich, [0133] and [0135]).

Regarding claim 7, the combination further shows wherein the compute nodes are provisioned based on an analysis of at least part of the workload (e.g., as part of detecting a need for additional resources: see Bond, col. 7, lines 3-10 and col. 10, lines 50-67).

Regarding claim 9, Bond shows a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor within a compute environment having compute nodes available for provisioning and for processing workload (e.g., external resources 422, 424, and 426, which are managed at least partially by external resource dispatcher 420: see Fig. 4 and col. 9, lines 21-27), cause the processor to perform operations comprising: 
receiving instructions from an external compute environment separate from the compute environment (e.g., at an external resource dispatcher in a grid network, receiving a provisioning request from a grid management system in another grid network, which amounts to an instruction to provision resources corresponding to the request: see col. 7, lines 3-10; col. 10, lines 50-67; and col. 12, lines 1-17), wherein the received instructions comprise a specification of resources associated with a request for resources in the compute environment (e.g., where the request is a specification of resources since the system determines if there are sufficient resources to “meet the request” and whether the system can supply the “requested resource”: see col. 10, lines 50-67 and col. 12, lines 1-17), and wherein the compute environment has compute nodes available for provisioning and processing workload via use of 
provisioning a compute node in the compute environment based on the received instructions, the compute node to be managed by the processor to yield a provisioned compute node (see col. 10, lines 29-32 and 64-68, and col. 11, lines 14-29); 
directing workload to the provisioned compute node, for processing (e.g., a scheduled job: see col. 11, lines 45-50); and 
un-provisioning the provisioned compute node in response to the workload using the provisioned compute node for longer than the duration of the allocated time (“a detach request may also be invoked if the period of time allowed in the privileges for the grid client to use a resource expires”: see col. 12, lines 32-43).
Bond further shows an allocation time associated with the resources and a duration of the allocation time (e.g., “a period of time allowed in the privileges for the grid client to use a resource” which can “expire”: see col. 3, lines 31-42; col. 10, lines 29-32; col. 11, lines 14-29; and col. 12, lines 32-51) does not explicitly show that the specification of resources specifies the allocation time.
Eytchison shows a specification of resource that specifies an allocation time (e.g., a request reserving a time duration between a StartTime and EndTime for a future request execution, where the times are tracked and used to make a requested resource available again 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bond with the teachings of Eytchison in order to allow the system to accommodate requests for resources that are currently in use, but will be free by the time they are needed.
Bond in view of Eytchison does not explicitly show automatically increasing the duration of the allocation time to accommodate for provisioning overhead.
Eilam shows automatically increasing the duration of an allocation time to accommodate for provisioning overhead (e.g., by claiming a reserved resource at a construction time which is earlier than a desired start time for the reservation: see [0106]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Bond with the teachings of Eilam in order to “allow for sufficient time to construct the resource so that it is available at the desired start time” (see Eilam, [0106]).
Bond in view of Eytchison and Eilam does not explicitly show automatically increasing a duration of the allocation time to allow for clean up processes, and un-provisioning the provisioned compute node in response to the workload using the provisioned compute node for longer than the increased duration of the allocated time. 
Redlich shows automatically increasing a duration of an allocation time to allow for clean up processes (e.g., by (1) allocating a buffer of additional time to a timer associated with a resource reservation, to allow for processes to clean up resources being used by completing data transfers associated with those resources and (2) by allocating a greater timer value to intermediary resources than to endpoint resources: see [0132]-[0135]), and un-provisioning the increased duration of the allocated time (note that the resources are released upon timeout of the increased timer value: see [0133]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Bond with the teachings of Redlich in order to “ensure proper operation and maintenance” of the reserved resources (see Redlich, [0133] and [0135]).

Claims 10-13 correspond to claims 7 and 3-5 and are rejected for the reasons given above, mutatis mutandis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Biagini/Primary Examiner, Art Unit 2445